Case 2:20-cv-05243-AYS Document 1-1 Filed 10/30/20 Page 1 of 5 PageID #: 3




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 MERCEDES GALLEGO,                                                                PETITION FOR
                                                                                  REMOVAL
                                         Plaintiff,

                     -against-                                                    Jury Trial Demanded
                                                                                  ECF Case
 THE STOP & SHOP SUPERMARKET
 COMPANY LLC,
                                                                                  Docket No.:
                                         Defendant.

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

           Defendant, THE STOP & SHOP SUPERMARKET COMPANY LLC (hereinafter “STOP

 & SHOP”), petitioners for the removal of this action from the Supreme Court of the State of New

 York, County of Queens, to the United States District Court, Eastern District of New York,

 respectfully shows this Honorable Court:

           FIRST:              On or about September 4, 2020, the Plaintiff commenced a civil action

 against the above-named Defendant in in the Supreme Court of the State of New York, County

 of Queens, entitled:

 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF QUEENS
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 MERCEDES GALLEGO,                                                                Index No.: 715047/2020

                                         Plaintiff,

                     -against-

 THE STOP & SHOP SUPERMARKET
 COMPANY LLC,

                                         Defendant.

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
Case 2:20-cv-05243-AYS Document 1-1 Filed 10/30/20 Page 2 of 5 PageID #: 4




 A copy of the Summons and Complaint in this action is annexed hereto as Exhibit “A” and

 made a part hereof. On or about September 29, 2020, STOP & SHOP timely interposed

 its Answer, a copy of which is annexed hereto as Exhibit “B”. On or about October 13,

 2020, Plaintiff served her Verified Bill of Particulars and discovery responses on STOP &

 SHOP, which are annexed hereto collectively as Exhibit “C”. Upon information and

 belief, the foregoing constitutes all process, pleadings and orders allegedly served upon the

 parties in this action.

         SECOND:           This is an action of civil nature in which the District Courts of the

 United States have been given original jurisdiction in that there exists diversity of

 citizenship between the plaintiff and the defendant and the amount in controversy exceeds

 the sum of 75,000.00 exclusive of interests and costs. Accordingly, there exists jurisdiction

 in the District Court of the United States as provided in 28 U.S.C. §1332.

         THIRD:            Under the provision of 28 U.S.C. §1441, the right exists to remove

 this civil action from the Supreme Court of the State of New York, County of Queens to

 the United States District Court for Eastern District of New York, which embraces the

 place where this action is pending. In her complaint Plaintiff, MERCEDES GALLEGO,

 seeks judgment as a result of personal injuries allegedly sustained on February 24, 2020.

 The occurrence at issue herein took place on the premises commonly known and

 identified as 460 Franklin Avenue, Franklin Square, New York, more specifically the

 interior of said building used as a supermarket.

         FOURTH:           The action involves a controversy between citizens of different

 States. The Plaintiff is and was at the commencement of the action, a citizen of New York

 State, Queens County. The Defendant Stop & Shop Supermarket Company is a Foreign
Case 2:20-cv-05243-AYS Document 1-1 Filed 10/30/20 Page 3 of 5 PageID #: 5




 Limited Liability Company with its sole member being Ahold Delhaize U.S.A., Inc., a

 Delaware Corporation with its principal place of business located at 1365 Hancock Street,

 Quincy, Massachusetts 02169.

        FIFTH:          Upon information and belief, Plaintiff’s alleged amount in

 controversy will be claimed by the Plaintiff to exceed the $75,000.00 threshold. Plaintiff’s

 Complaint did not specify the amount of damages because under NY State CPLR Section

 3017(c), a plaintiff in a personal injury matter in the Supreme Court of the State of New

 York is not permitted to assert the damages amount in the Complaint.

        SIXTH:          However, in Plaintiff’s Discovery Responses, more specifically,

 Plaintiff’s Verified Reply to CPLR 3017(c) Demand, Plaintiff claims damages in the

 amount of $5,000,000.00 (Five Million Dollars). Further, in the Plaintiff’s Bill of

 Particulars she asserts personal injuries and special damages which value could, if believed

 to have been caused by the subject accident, exceed the $75,000.00 threshold. While all of

 the foregoing is expressly denied by the Defendant, based on the Plaintiff’s CPLR 3017 (c)

 response and her allegations in the Bill of Particulars, the alleged amount in controversy is

 claimed to exceed $75,000. Accordingly, there exists original jurisdiction in the District

 Courts of the United States as provided in 28 U.S.C. Section 1332.

        SEVENTH: The instant Petition is being filed within thirty days of learning that

 the amount in controversy is claimed to exceed the Federal Court’s jurisdictional limit in

 accordance with Fed. R. Civ. P. Section 1446(b). This action is also being removed within

 a year of commencement of the Action pursuant to Fed. R. Civ. P. Section 1446(b). No

 party to this action will be prejudiced by removing the Action.
Case 2:20-cv-05243-AYS Document 1-1 Filed 10/30/20 Page 4 of 5 PageID #: 6




        EIGHTH:          In accordance with the requirements of 28 U.S.C. Section 1446

 Defendant attaches herewith and incorporates herein by reference copies of the following

 items served in this action:

        a.      Plaintiff’s Summons and Complaint against the Defendant for damages
                filed in the Supreme Court of the State of New York, County of Queens
                bearing Index Number 715047/2020 (Exhibit “A”)
        b.      The Answer interposed on behalf of Defendant STOP & SHOP (Exhibit
                “B”).
        c.      The Plaintiff’s Bill of Particulars and Discovery Responses, including
                Plaintiff’s Verified Reply to CPLR 3017 (c) Demand (Exhibit “C”).

        NINTH:          By reason of the forgoing, The Defendant desires and is entitled to

 have this action removed from the Supreme Court of the State of New York, County of

 Queens to the United States District Court for the Eastern District of New York, such being

 the District where this suit is pending.

        TENTH:            Concurrent with the filing of service and Petition for removal,

 Defendants are serving this Petition for removal upon the plaintiff’s attorney, and filing a

 copy of this Petition for removal with the Clerk of the Court for the Supreme Court of the

 State of New York County of Queens.

        WHEREFORE, Defendant, THE STOP & SHOP SUPERMARKET COMPANY

 LLC, prays that the above entitled action now pending against it in the Supreme Court of

 the State of New York, County of Queens be removed from that Court to the United States

 District Court for the Eastern District.

 Dated: New York, New York
        October 30, 2020
Case 2:20-cv-05243-AYS Document 1-1 Filed 10/30/20 Page 5 of 5 PageID #: 7




                           BY:
                                  ANDRIA S. KELLY, ESQ.
                                  CULLEN AND DYKMAN, LLP
                                  Attorneys for Defendant
                                  THE STOP & SHOP SUPERMARKET
                                  COMPANY LLC
                                  100 Quentin Roosevelt Blvd.
                                  Garden City, New York 11530
                                  (516) 357-3700
                                  Our File No.: 23003-0208




 TO:   Alex A. Omrani, Esq.
       OMRANI & TAUB, PC
       Attorneys for Plaintiff
       MERCEDES GALLEGO
       488 Madison Avenue, 20th Floor
       New York, New York 10022
       (212) 714-1515
       File #: 200184
